Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-21 in the reply filed on 10/19/2022 is acknowledged.  The traversal is on the ground(s) that Examiner would not be unduly burdened if forced to examine groups I and II together.  This is not found persuasive because the inventions are to different statutory categories and are classified in different areas as discussed in the restriction requirement dated 09/06/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2022. 
Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 2 is directed towards the halogen ions or the sulfur ions comprises 0.1 at% to 0.3 at% of the dielectric thin film. The closest prior art is considered to be Jung et al. (US20180286586, hereinafter referred to as Jung).  As such, it is the Examiner’s opinion that the cited prior art neither teaches nor fairly suggests the dielectric thin film as claimed in claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 includes a semiconductor or a dielectric, however, claim 14 depends upon claim 13. Claim 13 is directed towards a dielectric film, therefore, claim 13 must necessarily possess a dielectric, and thus claim 14 does not further limit claim 13. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9-11, 15-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US20180286586, hereinafter referred to as Jung).  
Regarding claim 1, Jung discloses a dielectric thin film comprising (see Jung at [0007], disclosing  dielectric material having improved capacity characteristics as well as realizing a down-size and a thin film): an oxide including a perovskite-type crystal structure and represented by Formula 1 A(2-x) B(3-y) O(10-z) (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising Sr1.6Ba0.4Nb3O10, where A is Sr and Ba, B is Nb, and O is O) wherein in Formula 1, A is a divalent cation (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising Sr1.6Ba0.4Nb3O10, where A is Sr and Ba, which are both divalent cations), B is a pentavalent cation (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising Sr1.6Ba0.4Nb3O10, where B is Nb, which is pentavalent), 0 ≤ x ≤ 0.5 (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising Sr1.6Ba0.4Nb3O10, x is 2-(1.6+0.4)= 0), 0 ≤ y ≤ 0.5 (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising Sr1.6Ba0.4Nb3O10, y= 0), and 0 ≤ z ≤ 0.5 (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising Sr1.6Ba0.4Nb3O10, z= 0), and wherein the dielectric thin film comprises 0.3 at% or less of halogen ions or sulfur ions (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising no sulfur or halogen ions). 
Regarding claim 3, Jung discloses A is Ca, Sr, Ba, or a combination thereof (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising Sr1.6Ba0.4Nb3O10, where A is Sr and Ba, which are both divalent cations). 
Regarding claim 4, Jung discloses B is V, Nb, Ta, or a combination thereof (see Jung at Example 1, [0196], disclosing an example of a dielectric thin film comprising Sr1.6Ba0.4Nb3O10, where B is Nb, which is pentavalent).
Regarding claim 5, Jung discloses the oxide represented by Formula 1 comprises Sr2Nb3O10, Sr2Nb3O9.5, Ca2Nb3O10, Ca2Nb3O9.5, Ba2Nb3O10, Ba2Nb3O9.5, Sr2Ta3O10, Sr2Ta3O9.5, Ca2Ta3O10, Ca2Ta3O9.5, Ba2Ta3O10, Ba2Ta3O9.5, or a combination thereof.
Regarding claim 6, while Jung does not explicitly disclose the dielectric thin film comprises a cubic-type, orthorhombic-type, or tetragonal-type crystal structure and a lattice constant of 3.6 A to 4.1 A, this is a property inherent to the composition, and the composition disclosed by Jung is sufficiently similar to the instantly claimed composition such that this property must be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 7, Jung discloses the dielectric thin film includes layers aligned in an in-plane direction (see Jung at Fig. 7, disclosing dielectric layers in an in-plane direction).
Regarding claim 9, while Jung does not explicitly disclose the dielectric thin film has a surface roughness Rq of 0.2 nm or less, this is a property inherent to the composition, and the composition disclosed by Jung is sufficiently similar to the instantly claimed composition such that this property must be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 10, Jung discloses the dielectric thin film has a single nanosheet structure (see Jung at [0180], disclosing the two-dimensional perovskite material … may be exfoliated in a single nanosheet).
Regarding claim 11, Jung discloses the dielectric thin film has a multi-layered nanosheet structure (see Jung at the Abstract, disclosing a nanosheet laminate of a plurality of the monolayer nanosheets).
Regarding claim 15, Jung discloses the dielectric thin film is on at least one surface of a substrate (see Jung at [0131], disclosing the perovskite material may be directly contacted to the surface of the crystal grain). 
Regarding claim 16, while Jung does not disclose the dielectric thin film is a deposited film formed by atomic layer deposition (ALD), the patentability of a product does not depend upon its method of production (see MPEP 2113). If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 17, while Jung does not disclose the ALD includes a heat treatment performed at 350 °C or more, the patentability of a product does not depend upon its method of production (see MPEP 2113). If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 18, while Jung does not disclose ALD includes a reaction with a sulfide, the patentability of a product does not depend upon its method of production (see MPEP 2113). If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, [then] the claim is unpatentable even though the prior [art] product was made by a different process.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 19, Jung discloses an integrated device comprising: a first electrode; a second electrode; and the dielectric thin film according to claim 1 between the first electrode and the second electrode (see Jung at Fig. 7 and [0143], disclosing an example of a laminated structure with two electrodes (12) and a dielectric layer (11) between them).
Regarding claim 21, Jung discloses the integrated device comprises a capacitor or a transistor (see Jung at the Abstract, disclosing a multilayer capacitor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US20180286586, hereinafter referred to as Jung).
Regarding claim 8, Jung discloses the dielectric thin film has a thickness of 1.5 nm to 100 nm (see Jung at [0114]-[0115], disclosing the average thickness of the monolayer sheet may be … less than or equal to 20 nm … and greater than or equal to 1 nm, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US20180286586, hereinafter referred to as Jung) in view of Curran (US20160096751).
Regarding claim 12, while Jung does not disclose the dielectric thin film is on a cylinder-type or trench-type structure, this is obvious to try because these are known capacitor shapes, and Jung discloses a dielectric material … and a multi-layered capacitor (see Jung at the Abstract). 
Curran is directed towards a capacitor electrochemical cylinder (see Curran at the Abstract and Fig. 1). 
Therefore, it would have been obvious to a person having ordinary skill in the arts before the effective filing date when practicing the invention of Jung to form the dielectric thin film in a cylinder shape as disclosed by Curran because it is obvious to try a known shape for a capacitor when practicing an invention directed towards a capacitor. 
Regarding claim 13, while Jung does not disclose the thicknesses of the dielectric thin film on a top surface, side surfaces, and a bottom surface of the cylinder-type or the trench-type structure are the same, it is obvious to change the shape of a known structure (See MPEP 2144.04(IV)B. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 14, Jung discloses the cylinder-type or the trench-type structure includes a semiconductor or a dielectric (see Jung at [0007], disclosing  dielectric material having improved capacity characteristics as well as realizing a down-size and a thin film). 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US20180286586, hereinafter referred to as Jung) in view of Kurokawa (US20130293263, hereinafter referred to as Kurokawa).
Regarding claim 20, while Jung does not disclose the integrated device is included in a memory device or a logic device, Jung does disclose a dielectric material … and a multi-layered capacitor (see Jung at the Abstract). It is obvious to try using a capacitor in a logic device because capacitors are common components of logic devices as disclosed by Kurokawa. Kurokawa is directed towards a logic device (see Kurokawa at the Title) containing a capacitor (see Kurokawa at [0019]). 
Therefore, it would have been obvious to a person having ordinary skill in the arts before the effective filing date when practicing the invention of Jung to try using the capacitor of Jung in a logic device because it is obvious to try putting a capacitor in a logic device as disclosed by Kurokawa. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731